O’Gorman, J.
Accepting the defendant’s version of the disputed contract as correct, the ruling of the justice in directing a verdict for the plaintiff cannot be assailed. Where an attorney is retained for a particular case, and is discharged without cause, the measure of damage is ordinarily the stipulated compensation. Marsh v. Holbrook, 3 Abb. Ct. App. Dec. 178; 3 Am. & Eng. Ency. of Law, 426, 427. The defendant did not attempt to prove that the plaintiff would incur expense in the performance of his duties, and there was, therefore, no ground laid for claiming a deduction from the fee agreed- upon.
Andrews, P. J., and Blanchard, J., concur.
Judgment affirmed, with costs.